Citation Nr: 0930465	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hyperplasia and erectile dysfunction.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 
1966 with four months of unverified service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which, inter alia, denied the 
benefits sought on appeal.

The issues of service connection for degenerative joint 
disease of the lumbar spine and service connection for 
degenerative joint disease of the knees are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the Veteran incurred benign prostatic hyperplasia and 
erectile dysfunction during active duty, nor may it be 
presumed.  


CONCLUSION OF LAW

Service connection for benign prostatic hyperplasia and 
erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and attempted to obtain private treatment records.  
The Veteran has submitted private medical records.  

The Veteran was afforded a VA medical examination in February 
2004.  The corresponding report does not provide a nexus 
opinion.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service medical records are 
negative for complaints, symptoms, findings or diagnoses 
related to benign prostatic hyperplasia or erectile 
dysfunction.  There is no competent medical evidence of 
benign prostatic hyperplasia or erectile dysfunction until 
many years after separation, and no competent medical 
evidence, based on a review of service medical records, 
linking them to his service.  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
August 2007 correspondence, the Veteran informed VA that two 
private doctors, whose records VA had been unable to obtain, 
treated him for a condition not on appeal and thus their 
records were not relevant.  He asked that VA continue his 
appeal without their records.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran served in Vietnam, and therefore exposure to 
herbicides is presumed. The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107- 103, 115 Stat. 976 
(2001).  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3- 2000.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer, but not 
benign prostatic hyperplasia or erectile dysfunction, shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In this case, the Veteran does not allege that he has 
prostate cancer, which is a presumptive disability, but that 
he has benign prostatic hyperplasia and erectile dysfunction, 
which are not a presumptive disability, due to exposure to 
herbicides.  Accordingly, this claim for service connection 
will be considered only on a direct basis.  See Combee, 
supra.

The Veteran contends that his prostate began bothering him in 
1963, during active duty.  At that time, a doctor at sick bay 
told him he had an enlarged prostate.  He relates that he has 
had problems ever since.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for benign prostatic 
hyperplasia and erectile dysfunction.  Current medical 
records reflect that the Veteran has benign prostatic 
hyperplasia and erectile dysfunction.  However, there is no 
competent medical evidence relating them to the Veteran's 
active duty.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
benign prostatic hyperplasia or erectile dysfunction.  The 
service treatment records do reflect treatment for 
prostatitis.  However, in September 1964 his prostate was 
essentially normal to palpation.  The report of the Veteran's 
October 1966 separation medical examination provides that his 
genito-urinary system was normal on clinical examination and 
identifies no relevant defects or diagnoses.  

The Veteran's post-service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses until 
1989, more than 20 years after his separation from service.  
Private treatment records diagnosed Peyronie's disease in 
1989, organic impotence in 1990 and benign prostatic 
hyperplasia in 1991.  In April 2002, the Veteran was noted to 
have organic impotency secondary to Peyronie's disease.  A 
penile implant and pump were implanted in July 2002.  

These treatment records do not link the Veteran's current 
benign prostatic hyperplasia and erectile dysfunction to his 
service and thus do not support his claim.  Moreover, the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of a February 2004 VA examination provides that 
the Veteran reported prostate problems in 1963.  At sick bay 
at that time, he was told that he had an enlarged prostate.  
He said that it has continued to bother him ever since.  The 
final diagnosis was benign prostatic hyperplasia, past 
exposure to Agent Orange; erectile dysfunction with pump.  

The February 2004 VA examination report does not support the 
Veteran's claim.  It does not link the Veteran's current 
diagnoses to his reported inservice enlarged prostate.  The 
Board finds it significant that the VA examiner chose not to 
make such a medical opinion, particularly in light of the 
Veteran's reported history and current contentions.

Even if the report did make such a nexus opinion, it would 
not be probative since the Veteran's service treatment 
records do not show an enlarged prostate.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

The February 2004 VA examination report also fails to support 
service connection for benign prostatic hyperplasia based on 
herbicide exposure.  As noted above, benign prostatic 
hyperplasia and erectile dysfunction are not presumptive 
conditions.  38 C.F.R. § 3.309(e).  The 2004 VA report and 
diagnosis note that the Veteran was exposed to herbicide but 
do not relate that such exposure caused his benign prostatic 
hyperplasia.  See Combee, supra.  Again, the Board finds the 
VA examiner's failure to make such a medical opinion to be 
significant.  

The Board is aware of the Veteran's own contentions that he 
was diagnosed with an enlarged prostate in 1963, while on 
active duty.  However, he is not competent to make this 
assertion.  The connection between what a physician said and 
a lay person's account of what the physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute "medical" evidence.  See Franzen v. Brown, 9 
Vet.App. 235 (1996); Robinette v. Brown, 8 Vet.App. 69 
(1995).  In other words, the Veteran's statement of what a 
physician told him does not constitute competent medical 
evidence.

The Board is also aware of the Veteran's own contentions that 
he has experienced symptoms of benign prostatic hyperplasia 
and erectile dysfunction since 1963.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, to the extent that the Veteran is able to 
observe continuity of prostate symptoms and erectile 
dysfunction since service, his opinions are outweighed by the 
competent medical evidence.  Simply stated, the Board finds 
that the Veteran's service treatment records (containing no 
competent medical evidence of benign prostatic hyperplasia or 
erectile dysfunction) and post-service medical records 
(containing no competent medical evidence of benign prostatic 
hyperplasia or erectile dysfunction for decades after 
service, and no competent medical evidence linking these 
conditions to the Veteran's service) outweigh the Veteran's 
contentions.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for benign prostatic 
hyperplasia and erectile dysfunction.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for benign prostatic hyperplasia and 
erectile dysfunction is denied.


REMAND

The record before the Board contains a copy of a May 2004 
favorable decision from the Social Security Administration 
(SSA) indicating that the Veteran has a primary diagnosis of 
osteoarthritis.  Although some records from SSA are attached, 
it is apparent that not all medical and employment records 
relied on by SSA are in the Veteran's claims file.  The 
outstanding SSA records are potentially relevant to show a 
medical nexus between the Veteran's active duty and his 
claimed degenerative joint disease of the lumbar spine and 
degenerative joint disease of the knees.  They may also shed 
light on a worker's compensation claim for the left knee that 
the Veteran reported during a July 2000 private medical 
consultation.  

The Court has interpreted the duty to assist to include 
requesting information and records from SSA which were relied 
upon in any disability determination.  Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, 
there are heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.

2.  Then, readjudicate the Veteran's 
claims for service connection for 
degenerative joint disease of the 
lumbar spine and service connection for 
degenerative joint disease of the 
knees.  If the benefit sought on appeal 
remains denied, provide the Veteran 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


